Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-15-00579-CV

                                 IN RE Dr. Lynn BUCHANAN,
                     Nichole Cahero, P.A., and Rio Vista Medical Center, PLLC

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Marialyn Barnard, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: September 30, 2015

PETITION FOR WRIT OF MANDAMUS DENIED

           On September 16, 2015, relators Dr. Lynn Buchanan, Nichole Cahero, P.A., and Rio Vista

Medical Center, PLLC filed a petition for writ of mandamus complaining of the trial court’s order

granting the plaintiff’s request to permit late-designation of expert witnesses in the underlying

medical negligence suit. The court has considered the record and petition for writ of mandamus

and is of the opinion that relators are not entitled to the relief sought. Accordingly, the petition for

writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).


                                                        PER CURIAM




1
 This proceeding arises out of Cause No. 2013-CI-14590, styled Herbert C. Rader III and Dawn Harville Rader v.
Dr. Paul Lifland and Dr. Daniel C. Valdez, pending in the 285th Judicial District Court, Bexar County, Texas, the
Honorable Laura Salinas presiding.